 PLUMBERS LOCAL 230Local 230, United Association of Journeymen andApprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL-CIO (Bechtel Power Corporation) and CharlesM. Ritondaro. Case 21-CB-814126 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 7 April 1983 Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2and conclusions of the Administrative Law Judge3only to the extent consistent herewith.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-' The General Counsel moved to strike Respondent's exceptions forfailure to comply with the provisions of Sec. 102.46(b) of the NationalLabor Relations Board Rules and Regulations, Series 8, as amended. Al-though Respondent's exceptions and brief in support thereof do not con-form in all particulars with the above-cited section of the Board's Rulesand Regulations, they are not so deficient as to warrant striking. Accord-ingly, the General Counsel's motion to strike is denied. Virocon. Inc., 256NLRB 245, fn. 1 (1981).I Respondent contends in its exceptions that it called Charging PartyRitondaro at the hiring hall for referral on 21 July 1982, at a time whenRitondaro already had absented himself from the hall. Even assuming, ar-guendo, that Respondent called Ritondaro after he left the hall, as con-tended, it is evident that Ritondaro was not present solely because he wasinformed earlier that ;ay by Respondent's business representative-dis-patcher, Stan Wallen, that he would not he dispatched and should goback to his home local. In these circumstances, where remaining at thehall for dispatch would be futile, Ritondaro's departure from the hall hasno bearing on Respondent's liability in this proceeding.The Administrative Law Judge inadvertently failed to find that Re-spondent admitted at the hearing that since at least 1978 Bechtel PowerCorporation and Respondent have agreed, pursuant to their collective-bargaining agreement, that Respondent be the exclusive source of em-ployees to perform work within the craft jurisdiction of Respondent andthat dispatching be done in accordance with the dispatching proceduresof Respondent.3 The Administrative Law Judge recommended that Respondent be or-dered to cease and desist from "in any other manner" interfering with,restraining, or coercing job applicants in the exercise of their protectedSec. 7 rights. In Hiekmott Foods, 242 NLRB 1357 (1979), we held thatsuch broad injunctive language is warranted only when a respondent hasbeen shown to have a proclivity to violate the Act, or has engaged insuch egregious or widespread misconduct as to demonstrate a generaldisregard for the employees' fundamental statutory rights. Inasmuch asthe instant violations do not meet this test, we shall narrow the recom-mended Order and notice to proscribe only "like or related" conduct.In view of certain errors and omissions contained in the recommendedOrder and notice we shall substitute the attached Order and notice forthat of the Administrative Law Judge.267 NLRB No. 100lations Board hereby orders that the Respondent,Local 230, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, AFL-CIO, itsofficers, agents, and representatives, shall:1. Cease and desist from:(a) Refusing to dispatch Charles M. Ritondaro orany other person registered on its out-of-workroster to jobs because of their nonmembership inLocal 230 by operating its hiring hall in a discrimi-natory manner.(b) In any like or related manner restraining orcoercing employees, including job applicants, inthe exercise of rights guaranteed them in Section 7of the Act.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Notify Bechtel Power Corporation, in writ-ing, with a copy to Ritondaro, that Local 230 hasno objection to Bechtel's employment of Ritondaroand that it will operate its hiring hall in a nIondis-criminatory manner in referring craftsmen to Bech-tel for employment by Bechtel.(b) Make Ritondaro whole for any losses inwages, benefits, seniority, etc., he has suffered byvirtue of the discrimination practiced against him,with any amounts due him calculated in accord-ance with the standard set out in "The Remedy"portion of the Decision of the Administrative LawJudge.(c) Post at its business offices, hiring hall, and allother places where notices to its members are cus-tomarily posted, copies of the attached noticemarked "Appendix."4Copies of said notice, onforms provided by the Regional Director forRegion 21, after being duly signed by Local 230'srepresentative, shall be posted by Local 230 imme-diately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by Local 230 to ensure that said no-tices are not altered, defaced, or covered by anyother material.(d) Furnish signed copies of the notice to the Re-gional Director for Region 21 for transmission toand posting by Bechtel, if willing, at all locationswhere Bechtel customarily posts notices to its em-ployees.(e) Notify the Regional Director for Region 21,in writing, within 20 days from the date of this4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder, what steps have been taken to comply here-with.APPENDIXNOTICE TO MEMBERS AND EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discriminate against CharlesM. Ritondaro by refusing to dispatch him tojobs through our hiring hall because he is nota member of Local 230.WE WILL NOT operate our hiring hall in adiscriminatory manner; i.e., by refusing to reg-ister and dispatch qualified journeymen be-cause they are not members of Local 230.WE WILL NOT in any like or related mannerrestrain or coerce employees, including job ap-plicants, in the exercise of their rights underSection 7 of the National Labor Relations Act,as amended.WE WILL make Charles M. Ritondaro wholefor wages, benefits, and other losses he suf-fered by virtue of our refusal to dispatch himto a job at Bechtel Power Corporation becausehe was not a member of Local 230, with inter-est.WE WILL advise Bechtel Power Corporationthat we have no objection to its employmentof Charles M. Ritondaro and that WE WILLoperate our hiring hall in a nondiscriminatorymanner in dispatching employees therefromfor employment by Bechtel Power Corpora-tion.LOCAL 230, UNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OFTHE PLUMBING AND PIPEFITTING IN-DUSTRY OF THE UNITED STATES ANDCANADA, AFL-CIODECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge:On December 7, 1982,1 I conducted a hearing at SanDiego, California, to try issues raised by a complaintissued on September I based on original and amendedcharges filed by Ritondaro on July 22 and August 19.' Read 1982 after all further date references omitting the year.The complaint alleges Local 230, United Associationof Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada,AFL-CIO (herein Local 230), operated an exclusivehiring hall pursuant to the terms of an agreement be-tween Local 230 and Bechtel Power Corporation (hereinBechtel) and on July 21 violated Section 8(b)(1)(A) and(2) of the National Labor Relations Act, as amended(herein Act), by refusing to dispatch Charles R. Riton-daro (an Individual) to a Bechtel job because Ritondarowas not a member of Local 230, despite the fact he wasthe most senior registrant on Local 230's out-of-workroster at that time.Local 230 denied the material allegations of the com-plaint and committing any violation of the Act.The issues for determination are whether on July 21:(I) Local 230 was operating an exclusive hiring hall forits craft pursuant to the terms of an agreement betweenLocal 230 and Bechtel: (2) that agreement, practice, andthe Act required that Local 230 dispatch the registranton its out-of-work roster with the earliest or oldest regis-tration date, upon receipt of a request from Bechtel fordispatch of a craftsman or craftsmen from the list, with-out regard to whether he was a member of Local 230;(3) Ritondaro had the earliest or oldest registration dateon Local 230's out-of-work roster when Bechtel request-ed the dispatch of a craftsman with Ritondaro's qualifica-tions; (4) Local 230 refused to dispatch Ritondaro to thejob in question because he was not a member of Local230; and (5) Local 230 thereby violated the Act.The parties appeared by counsel at the hearing andwere afforded full opportunity to adduce evidence, ex-amine and cross-examine witnesses, argue, and file briefs.Counsel for the General Counsel and Local 230 submit-ted briefs.Based on my review of the entire record, observationof the witnesses, perusal of the briefs and research, Ienter the following:FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find atall pertinent times Bechtel was an employer engaged incommerce in a business affecting commerce and Local230 was a labor organization within the meaning of Sec-tion 2 of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICEA. FactsFor a substantial time Ritondaro has been a journey-man plumber-pipefitter and a member of Local 55 of theUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, which is located inCleveland, Ohio. In May 1977 Ritondaro moved to SanDiego and began to pay travel card dues of $6 per weekto Local 230 and to register on Local 230's out-of-workroster for job referrals. He was dispatched by Local 230to a number of jobs, including a dispatch to Bechtel for590 PLUMBERS LOCAL 230work on the construction phase of the San Onofre Nu-clear Generating Plant project at San Clemente, Califor-nia. He worked on that job from December 1979 to De-cember 1981, when the construction phase of the projectwas completed and he and many other craftsmen werelaid off.On December 21, 1981, Ritondaro (and other laid-offcraftsmen) went to Local 230's hiring hall and registeredtheir names on its out-of-work roster. Ritondaro wasnumber 178 on the list at the time he registered. BetweenDecember 21, 1981, and early July 1982, Ritondaroeither visited or telephoned the hiring hall once or twicea week to check on his position on the roster. By earlyJuly he was number 10 thereon and began to report tohiring hall on a daily basis, arriving at approximately 8a.m. (when the hall opened) and leaving about 11 a.m.,by which time dispatches normally were concluded.2In the regular course of operating its hiring hall, Local230 began to receive calls from employers for dispatchof the craftsmen registered for job referral on its out-of-work roster shortly after 7 a.m. While Local 230 mannedits telephones from that hour, it did not open its hiringhall until 8 a.m. When craftsmen registered on its out-of-work roster, those journeymen possessing special skills(combination welders, instrumentation, and calibrationspecialists, etc.) listed those skills after their names.Those who did not possess those skills simply registeredas journeymen plumber-pipefitters. When calls came infrom employers requesting the dispatch of craftsmenwith special skills, Local 230's dispatcher ran down theroster to the names of the craftsmen listing themselves asqualified in those specialties and dispatched those regis-trants with the oldest or earliest registration date, passingover those registered as journeymen plumber-pipefitters.Employers were also permitted to request the dispatch ofcraftsmen those names appeared on the roster by name,in which case they were dispatched without regard totheir placement on the roster.Ritondaro was registered as a journeyman plumber-pipefitter.On the morning of July 21, Local 230 received six em-ployer requests for employee dispatch. Four of thosecalls were for craftsmen possessing special skills (weld-ers, instrumentation, and calibration specialists), one wasfor a number of journeymen by name, and one-fromBechtel-was for the dispatch of five journeymen plumb-er-pipefitters for maintenance jobs.As number 3 on the general roster, Ritondaro reason-ably expected to be one of the five dispatched in re-sponse to the latter request. However, when at or about9:30 a.m. when Local 230's dispatcher and business rep-resentative, Stanley Wallen,3came out into the hall to2 Under standard practice employers telephoned the hiring hall be-tween 7 and 10 a.m. to request the dispatch of the number and type orcraftsmen they wished to hire, and Local 230's dispatcher issued dispatchslips to the craftsmen referred instructing them what job they were toreport on the following day.3 The complaint alleges, the answer admits, and I find at all pertinenttimes Wallen was a supervisor and agent of Local 230 acting on its behalfwithin the meaning of Sec. 2 of the Act.make calls from the roster, he hesitated after reading offRitondaro's name, the third name on the list, interruptedthe call, and went back to his office, stating he wouldreturn later. After waiting 10 or 15 minutes, Ritondarowent to the office and asked Wallen if he were going tobe dispatched. Wallen asked for his card and Ritondarohanded him his travel card. Wallen inspected the cardand stated since Ritondaro was on a travel card, hecould not be dispatched. Ritondaro asked why that wasso. Wallen replied Local 230 had too many of its ownmembers out of work, he could not dispatch Ritondarountil they were all back to work.4Ritondaro replied hisname was on the roster and he had a right to the dis-patch. Wallen stated 170 of Local 230's members wereout of work, he was not going to dispatch Ritondarountil they were all working, and handed Ritondaro'stravel card back to him. Ritondaro asked what pointthere was in his paying travel card dues to Local 230and registering on its out-of-work roster. Wallen againstated he was not going to dispatch Ritondaro. Riton-daro turned to leave, stating he would see about that. Ashe left, Wallen suggested he take his travel card and goback to Cleveland. Ritondaro left the hall. It was ap-proximately 10:30 a.m.Wallen's version of the events on the morning of July21 differed diametrically from the foregoing; Wallen tes-tified he conducted a roll call in the hiring hall at orabout 8 a.m. to determine if the men near the top of theroster were there, and called out Ritondaro's name; thathe then called off the names of the specialists and thecalls by name, in accordance with the requests other thanthe Bechtel request for five journeymen off the roster, andwent to his office; that Ritondaro followed him to hisoffice, insisted he had been called by name, and demand-ed his dispatch; that he advised Ritondaro he had notbeen called by name, he was not going to be dispatched,and that Ritondaro left in a huff. He stated he neverasked for Ritondaro's card, never told him he was notdispatching him because many of Local 230's memberswere out of work and had priority, and never suggestedhe go back to Cleveland. Wallen further testified thatafter Ritondaro left the hall, he returned to the hall andcalled off the roster to fill the Bechtel request for fivejourneymen off the roster, that he called off Ritondaro'sname and, since he did not respond, passed over Riton-daro in filling the Bechtel request. Four members ofLocal 230 supported portions of Wallen's version.Ritondaro filed his original charge in this case the dayafter the foregoing events took place, on July 22.Ritondaro reported to the hiring hall each day of thefollowing week, but was not dispatched, though he ob-served a number of journeymen receiving dispatches thatweek. He was finally dispatched to a job at Baker Engi-neering on the Friday of the week following theseevents, i.e., on July 30, subsequent to Local 230's receiptof a copy of the July 22 charge. Ritondaro testified onrebuttal in all the times he reported to the hiring hall be-tween December 1981 and July 1982, the dispatcher4 Work within Local 230's craft in the area was very slow followingthe completion of the construction phase of the San Onofre project.591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnever conducted any roll call of the craftsmen present inthe hall prior to selecting craftsmen for dispatch to jobs.B. ConclusionsI credit Ritondaro's testimony; he was an unhesitating,earnest witness with an excellent recall of the eventswhich he recounted. His testimony was both convincingand more rational than that of the other witnesses. Oneof the Local 230 members who testified he overheardpart of the exchange between Ritondaro and Wallenstated he heard it as he was passing by to telephone an-other member, a friend of his, whose name had beencalled for dispatch but who was not present; another ofthe Local 230 members who testified identified the alleg-edly missing member whose name had been called aspresent and standing not far from Ritondaro at the timeRitondaro was talking to Wallen. Another testified hedid not know Ritondaro and yet recalled Ritondaro re-sponded at the alleged roll call. The testimony of Wallenand his would-be corroborative witnesses was generallyunconvincing and is not credited where it contradicts Ri-tondaro's testimony.I therefore find and conclude that on July 21 Wallenrefused to dispatch Ritondaro to Bechtel for employmentbeginning the following day as a journeyman plumber-pipefitter because Ritondaro was not a member of Local230, despite his entitlement to such dispatch as thenumber 3 man on the out-of-work roster at that time. Ifurther find and conclude by that refusal Local 230 vio-lated Section 8(bXl)(A) and (2) of the Act.5a Plumbers Local 624 (Power Piping Ca), 211 NLRB 942 (1974); Asbes-1to Workrn Local 53 (McCarty & Armstrong), 185 NLRB 642 (1970).CONCLUSIONS OF LAW1. At all pertinent times Bechtel was an employer en-gaged in commerce in a business affecting commerce andLocal 230 was a labor organization within the meaningof Section 2 of the Act.2. Local 230 violated Section 8(b)(1)(A) and (2) of theAct by refusing to dispatch Ritondaro to a job as a jour-neyman plumber-pipefitter at Bechtel on July 21 becauseRitondaro was not a member of Local 230, despite thefact Ritondaro was entitled to such dispatch by virtue ofhis placement on Local 230's out-of-work roster and itscollective-bargaining agreement with Bechtel.3. The aforesaid unfair labor practice affected com-merce as defined in Section 2 of the Act.THE REMEDYHaving found Local 230 violated the Act, I shall rec-ommend that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the pur-poses of the Act. Since I found Local 230 violated theAct by its July 21 refusal to dispatch Ritondaro to beginwork on July 22 as a maintenance plumber-pipefitter atBechtel's San Onofre operations, I shall recommend hebe made whole for any losses in earnings and benefits hesuffered from that date, with the amounts due calculatedin the manner set forth in F. W. Woolworth Co., 90NLRB 289 (1950), and interest thereon computed in ac-cordance with the formula set out in Florida Steel Corp.,231 NLRB 651 (1977), and Isis Plumbing Co., 138 NLRB716 (1962).[Recommended Order omitted from publication.]592